United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT
                                 ________________

                                    No. 07-3080
                                 ________________

United States of America,                  *
                                           *
             Appellee,                     *
                                           *      Appeal from the United States
      v.                                   *      District Court for the
                                           *      Southern District of Iowa.
Juan Morales-Uribe,                        *
                                           *      [UNPUBLISHED]
             Appellant.                    *

                                 ________________

                             Submitted: March 11, 2008
                                 Filed: March 19, 2008
                                ________________

Before RILEY, GRUENDER and SHEPHERD, Circuit Judges.
                        ________________

PER CURIAM.

       Juan Morales-Uribe appeals his sentence of 90 months’ imprisonment that the
district court imposed at resentencing. After the district court initially sentenced
Morales-Uribe to 60 months’ imprisonment, we vacated his sentence and remanded
for resentencing. United States v. Morales-Uribe, 470 F.3d 1282 (8th Cir. 2006). We
vacated the sentence because some of the factors that the district court relied upon in
sentencing Morales-Uribe to 60 months’ imprisonment, while appropriate, were not
sufficient to support the substantial, 48-month variance from the bottom of the
advisory sentencing guidelines range. Id. at 1285-86.
       At resentencing, the district court adhered to our previous requirement that
extraordinary variances required extraordinary circumstances. The Supreme Court
now has “rejected ‘an appellate rule that requires “extraordinary” circumstances to
justify a sentence outside the Guidelines range.’” United States v. McGhee, 512 F.3d
1050, 1051-52 (2008) (per curiam) (quoting Gall v. United States, 552 U.S. ---, 128
S. Ct. 586, 595 (Dec. 10, 2007)). “[W]e understand the Court’s opinion in Gall also
to preclude a requirement of ‘extraordinary circumstances’ to justify an ‘extraordinary
variance,’ for that was the only type of sentence outside the guidelines range to which
this court had applied an ‘extraordinary circumstances’ requirement.” Id. at 1052.
Therefore, we vacate Morales-Uribe’s sentence of 90 months’ imprisonment and
remand for resentencing in light of Gall.
                         ______________________________




                                         -2-